GIERKE, Judge
(dissenting):
I agree with Judge Crawford that appellant has not presented enough evidence to raise the issue of unlawful command influence. In my view a remand based on appellant’s unsupported speculation is unjustified. See United States v. Ayala, 43 MJ 296, 299 (1995), quoting United States v. Johnston, 39 MJ 242, 244 (1994) (“[T]he threshold triggering further inquiry should be low, but it must *257be more than a bare allegation or mere speculation.”).
There is no evidence that Captain (Capt) Staiger withdrew his support. To the contrary, his letter to Major General (MajGen) Lynch remained in the file and was considered by the successor convening authority. In his affidavit, MajGen Reinke expressly states that he considered Capt Staiger’s recommendation for suspension of the dismissal.
There is no evidence that Capt Becker’s views expressed in his memorandum to the Deputy Chief of Naval Personnel were adopted by anyone; no evidence that his views were communicated to the convening authority; and certainly no evidence that his views had any impact on the convening authority. To the contrary, MajGen Reinke’s unrebutted affidavit asserts that he was unaware of the memorandum.
Although appellant asserts that MajGen Reinke would consider suspending the dismissal only if Capt Staiger would personally endorse such action to MajGen Reinke, that assertion is contradicted by MajGen Reinke’s affidavit. Curiously, appellant does not support this assertion with an affidavit from Capt Gammell, the trial defense counsel who allegedly told appellant that an additional letter from Capt Staiger to MajGen Reinke would be necessary to obtain suspension of the dismissal.
I would affirm the decision of the court below.